Citation Nr: 0724270	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  He served in Vietnam and was awarded the Combat 
Infantryman Badge, Purple Heart Medal and Air Medal, among 
other awards and decorations.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for 
PTSD.  
A 30 percent disability rating was assigned.  The veteran 
disagreed with the assigned rating and timely appealed.

Issues not on appeal

In a December 2003 rating decision the RO denied the 
veteran's claim for service connection for hearing loss and 
tinnitus.  In a September 2006 rating decision the RO denied 
the veteran's claim for service connection for hypertension 
and coronary artery disease.  In a March 2007 rating decision 
the RO granted the veteran's claim for service connection for 
diabetes mellitus and awarded an evaluation of 20 percent.  
The record does not include any notice of disagreement 
regarding any of the rating decisions described.  Thus, none 
of those issues are in appellate status. 


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected PTSD is manifested by depression; 
affect described as somewhat flat; fair insight and judgment; 
intrusive thoughts; hypervigilence; sleep limited to 2-3 
hours per night interrupted by nightmares regarding events in 
Vietnam; isolation from social activities, emotional 
detachment and difficulty with relationships; difficulty with 
concentration; and exaggerated startle response.  His thought 
pattern is goal directed; he denies thoughts of harm to 
others or to himself; he denies any auditory or visual 
hallucination; and he is oriented to time, place and person.


CONCLUSION OF LAW

The criteria for an increased disability rating of 50 percent 
for the veteran's PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends his PTSD condition is worse than that 
recognized by VA.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a letter dated May 2004 that 
to support his claim, there must be evidence which shows 
that his service-connected condition had gotten worse.  
See page 4.  The veteran was further informed in letters 
dated January 2003 and may 2004 that VA would provide a 
medical examination if it was deemed necessary to 
substantiate his claim, and that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, employment 
records, and private medical records so long as he 
provided sufficient information to allow VA to obtain 
them.

The Board also notes that the veteran was informed in a 
letter dated March 2006 that if there was any other evidence 
or information that he thought supported his claim for an 
increased disability rating, to let VA know, and that if he 
had any evidence in his possession that pertained to his 
claim, to send it to VA.  See page 2.  In essence, the 
veteran was asked to "give us everything you've got", in 
compliance with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements [veteran status, 
existence of a current disability and a connection between 
the veteran's service and the disability], are not at issue 
as the veteran has already been granted service connection.  
The veteran was provided notice as to elements (4) and (5), 
degree of disability and effective date, in a letter dated 
March 2006.  The Board thus finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran which will be 
discussed below, and has obtained records from the Social 
Security Administration (SSA) which pertain to the veteran's 
claim.  Additionally, the veteran was provided with VA 
examinations in May 2004 and March 2006.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The Board notes that the veteran waived his right to 
a hearing before a local hearing officer.  See June 6, 2006, 
Report of Contact.  The veteran also indicated on his June 
2004 VA Form 9 that he did not want a hearing before a 
Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Assignment of diagnostic code

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 [PTSD].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code be 
used.  In any event, all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events)..  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Schedular rating

As explained above, service-connected disabilities are rated 
by applying the VA rating schedule to the particular 
symptomatology manifested by the veteran.

In several VA examination and treatment records, the veteran 
has been noted as having feelings of irritability and 
hypervigilence, intrusive memories and nightmares, severe 
sleep disturbance, loss of interest in activities, and 
isolation from family members.  The veteran reported to the 
March 2006 VA examiner that he started using alcohol while in 
service to deal with PTSD problems, and that he continued to 
use alcohol until his heart condition forced him to stop 
alcohol use in about 2001.  After he stopped drinking, the 
veteran found that the PTSD problems increased.

The veteran submitted statements of his wife, sister and an 
unnamed neighbor.  His wife's August 2003 statement indicates 
that the veteran nightmares have increased, and that he gets 
up "at all hours of the night," turning lights on and off, 
looking around inside the house and going outside to look 
around.  She related that he no longer wants his children or 
grandchildren around, that he doesn't involve himself in the 
social activities he used to, and that he avoids the hobbies 
he used to enjoy.  His sister stated in a September 2003 
statement that upon his return from Vietnam, the veteran was 
no longer happy and that the "didn't do fun things 
anymore."  
She reported that he seemed to have withdrawn more recently, 
and that his memory seemed worse.  

A neighbor, who wished to remain anonymous, stated in a 
September 2003 statement that the veteran would sometimes 
call in the middle of the night and ask about helicopters and 
lights.  The neighbor said the veteran often forgets what 
they had just talked about.

The Board notes that the veteran's wife, sister and neighbor 
are competent to observe symptomatology described in the 
statements.  Lay evidence in the form of statements or 
testimony by laypersons is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

VA examiners or psychiatric therapists have consistently 
noted that the veteran's appearance is appropriate.  His 
manner is described as cooperative.  His affect has been 
described as depressed and flat.  The veteran's thought 
pattern was described as goal directed.  The veteran's mood 
was described as depressed in September 2002.  The March 2006 
examiner noted the veteran was oriented to time and place.  
This evidence, taken together, pains a disability picture 
consistent with that presented by the veteran and his 
acquaintances, that is one of depression and isolation by 
with logical thinking.

The veteran has consistently denied hallucinations and 
delusions, and has denied homicidal and suicidal ideations.  

As stated above, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms that include impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  The 
veteran's withdrawal from social contact is also indicative 
of the difficulty he faces in social relationships.  He 
rarely goes in public and the veteran does not like his 
children and grandchildren visiting, much less having social 
relationships with friends.  The veteran reported that he 
feels estranged from people, and he no longer does anything 
that would bring him social contact.  In sum, the evidence is 
convincing that the veteran's symptoms establish a worsened 
degree of disability, more appropriately described by the 
criteria for a 50 percent disability.

The May 2006 examiner noted a GAF score of 55-60.  The May 
2004 examiner noted a GAF score of 60; the September 2002 
examiner noted a GAF score of 45.  These scores are somewhat 
inconsistent, and the Board places relatively little 
probative value on them.  If for the sake of argument takes 
the mean GAF score as somewhere in the low 50's, this appears 
to be precisely congruent with the veteran's reported PTSD 
symptoms [i.e., more moderate symptoms such as flat affect or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends).]   The GAF score is clearly 
congruent with the assignment of a 50 percent rating.  

It is true that the veteran does not have all of the 
symptomatology consistent with the assignment of a 50 percent 
rating, for example stereotyped speech or impaired abstract 
thinking.  However, having all of the symptoms found in the 
schedular criteria is not required for a 50 percent rating to 
be assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].  

After a review of the record in its entirety, the Board finds 
that the impact of the veteran's PTSD on his social and 
industrial functioning is sufficient to approximate the 
degree of impairment contemplated by a 50 percent rating.  
See 38 C.F.R. § 4.7 (2006).

In his substantive appeal (VA Form 9), the veteran stated 
that "I believe my PTSD rating should be at 50%."  In a May 
2007 formal brief, the veteran's representative contends that 
the veteran should be entitled to a disability rating of 70 
percent.
In ant event, the Board will also consider the assignment of 
a rating in excess of 50 percent.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].  For reasons 
expressed immediately below, the Board has concluded that the 
evidence does not support a conclusion that the veteran has 
symptoms of total occupational and social impairment which 
would warrant the assignment of a 70 percent or 100 percent 
disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  A September 2002 examiner 
commented that the veteran's thought process and content were 
unremarkable.

There is no evidence of persistent delusions or 
hallucinations.  The veteran is not currently in persistent 
danger of hurting himself or others, and there is no evidence 
of grossly inappropriate behavior.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  All examiners indicated that 
the veteran was well dressed and groomed.

There is no evidence that the veteran is disoriented as to 
time or place.  The March 2006 examiner indicated that the 
veteran was oriented to time, place and person.

The evidence of the veteran's ritual checking of locks on 
doors and windows is the only evidence described in the 
criteria for a 70 percent disability [obsessional rituals 
which interfere with routine activities], and the Board finds 
that this singular criterion does not justify a finding of a 
70 percent disability.

The Board additionally observes that although the veteran 
does not work, the evidence of record indicates that such 
stems principally from his heart disease.  [The veteran has 
been awarded a non service connected disability pension.]

In short, based on the evidence of record, the Board finds 
that the symptomatology reported by the veteran and reflected 
in the record is not consistent with the assignment of a 70 
percent or 100 percent rating, but is more reflective of 
occupational and social impairment consistent with a 50 
percent rating.
The medical and other evidence of record indicates that the 
veteran's service-connected PTSD is manifested by depression; 
affect described as somewhat flat; fair insight and judgment; 
intrusive thoughts; hypervigilance; sleep limited to 2-3 
hours per night interrupted by nightmares regarding events in 
Vietnam; isolation from social activities, emotional 
detachment and difficulty with relationships; difficulty with 
concentration; and exaggerated startle response.  His thought 
pattern is goal directed; he denies thoughts of harm to 
others or to himself; he denies any auditory or visual 
hallucination; and he is oriented to time, place and person.
A 50 percent disability rating is granted, based on this 
disability picture.

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The veteran's PTSD was initially evaluated as 30 percent 
disabling effective August 12, 2002, the date of his claim.  
It appears from the medical records and the veteran's own 
statements and those of his wife, sister and neighbor that 
the PTSD symptomatology has not appreciably changed since the 
date of service connection.  The Board believes that a 50 
percent disability rating may be assigned for the entire 
period from August 12, 2002.  There appears to have been no 
time during which the schedular criteria for a 70 or 100 
percent rating were met or approximated.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
PTSD disability.  

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that a 50 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed to that extent.


ORDER

An increased disability evaluation of 50 percent is granted 
for PTSD, subject to governing regulations concerning the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


